

117 S1113 IS: Accelerating Rural Broadband Deployment Act
U.S. Senate
2021-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1113IN THE SENATE OF THE UNITED STATESApril 14, 2021Mr. Daines (for himself and Mr. Kelly) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo require Federal agencies to timely respond to right-of-way requests for the build out of broadband service, and for other purposes.1.Short titleThis Act may be cited as the Accelerating Rural Broadband Deployment Act.2.Access to Federal rights-of-way for build out of broadband service(a)DefinitionsIn this section:(1)Broadband serviceThe term broad­band service means— (A)any service that has the capacity to transmit data to enable users or devices to originate and receive high-quality voice, data, graphics, and video;(B)any service by wire or radio that provides the capability to transmit data to, and receive data from, all or substantially all internet endpoints— (i)including any capabilities that are incidental to, and enable the operation of, the service; and(ii)excluding dial-up internet access service; or(C)any service that is the functional equivalent of a service described in subparagraph (A) or (B).(2)Executive agencyThe term Executive agency—(A)has the meaning given the term in section 105 of title 5, United States Code; and(B)does not include the Department of Defense, except for the Army Corps of Engineers.(b)Access(1)In generalIf an Executive agency, a State, a political subdivision or agency of a State, an Indian tribal government, or a person, firm, or organization requests access to a right-of-way owned by the Federal Government, or an instrumentality thereof, in order to place, construct, modify, or operate facilities for the provision of broadband service, the Executive agency having control of the right-of-way may grant to the applicant, on behalf of the Federal Government, a license of occupancy authorizing the deployment of all equipment required to deploy broadband service.(2)DurationA license of occupancy issued under this subsection shall be issued with a duration of not more than 30 years and may be automatically renewed for additional periods of like duration. (3)Fee(A)In generalEach Executive agency shall establish an annual license fee for a license of occupancy issued under this subsection.(B)ConsiderationsIn establishing a fee under subparagraph (A), an Executive agency shall—(i)consider property valuations based on the restricted and limited use nature of the underlying parcel (adjacent commercial, private or multiple use properties shall not be used for the purpose of determining comparable valuations); and(ii)the size of the portion of land requested to accommodate the equipment of the licensee that is required to deploy broadband service.(C)AdjustmentsAn annual license fee established under this paragraph may be adjusted, not more frequently than once every 6 years, to reflect the current valuations upon renewal of such license. (4)Rule of constructionNothing in this subsection shall be construed to exempt an Executive agency from the requirements of division A of subtitle III of title 54, United States Code, or the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). (c)Timely consideration of applications(1)In generalNot later than 60 days after the date on which an Executive agency receives a request under subsection (b), the Executive agency shall—(A)on behalf of the Federal Government, grant the application, grant the application subject to conditions, or deny the application; and(B)notify the applicant of the decision of the Executive agency under subparagraph (A).(2)Explanation of denialIf an Executive agency denies an application under this subsection, the Executive agency shall notify the applicant in writing of such denial, which shall—(A)be supported by substantial evidence contained in a written record; and(B)include a clear statement of the reasons for the denial. (3)Public release of recordThe written record described in paragraph (2)(A) shall be made available to the public on the date on which the written notification is provided to the applicant under paragraph (2). (4)Automatic grant of requestIf an Executive agency fails to act on a request received under subsection (b) by the end of the 60-day period described in paragraph (1), the application shall be considered granted.(d)RequirementAny regulation issued by an Executive agency governing management of access to a Federal right-of-way under this section shall—(1)be competitively and technologically neutral; and(2)apply to all providers of broadband service on a competitively neutral and nondiscriminatory basis.